Citation Nr: 1105600	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  03-34 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for pneumonia with 
recurrent rashes.

2.  Entitlement to service connection for chronic prostatitis.

3.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to October 1985, 
from July 1988 to July 1992, from September 1993 to December 
1993, and from February 1994 to May 1994.  He also had service in 
the National Guard of the State of Louisiana between July 29, 
1993 and July 29, 1996.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, in 
March 2003, April 2004 and August 2006.

The March 2003 rating decision denied claims for service 
connection for hypertension, depression, and a back condition, 
the April 2004 rating decision denied a claim for service 
connection for bilateral hearing loss, and the August 2006 rating 
decision denied claims for service connection for chronic 
prostatitis and pneumonia with recurrent rashes.

In July 2008, the veteran was afforded a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

In an October 2008 Board decision, the Board denied service 
connection for bilateral hearing loss and a back disorder and 
remanded the issues of service connection for pneumonia with 
recurrent rashes, chronic prostatitis, adjustment disorder, and 
hypertension.  In December 2009, the RO granted service 
connection for hypertension.  

The Board notes that during the pendency of the Veteran's appeal, 
the United States Court of Appeals for Veterans Claims (Court) 
held that the scope of a claim includes any disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009).  Thus, the issue of service 
connection for an adjustment disorder on appeal has been 
recharacterized as shown on the front page on this decision as 
service connection for a psychiatric disability.  In addition, 
the Veteran raised the issue of service connection for post-
traumatic stress disorder (PTSD), which is also encompassed 
within this claim and addressed below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

The Veteran was formerly represented by The American Legion.  
However, he thereafter submitted a VA Form 21-22a in which he 
appointed a private attorney.  Subsequently, in November 2010, 
the Veteran completed a current VA Form 21-22 in favor of the 
National Association for Black Veterans, Inc.  Pursuant to 
regulation, the Veteran has a right to representation in all 
stages of an appeal by a recognized organization, attorney, 
agent, or other authorized person.  See 38 C.F.R. § 20.600 
(2010).

In light of the Veteran's expressed desire to obtain 
representation, this matter is remanded and the RO should provide 
the Veteran's appointed representative an opportunity to review 
the Veteran's file and to submit argument in support of the 
Veteran's claims, via a VA Form 646, Statement of Accredited 
Representative, or the equivalent thereof.  

As noted in the introductory portion of this decision, service 
connection for a psychiatric disorder encompasses all claimed 
diagnoses, including depression, adjustment disorder, and PTSD, 
which have been raised by the Veteran.  The Board recognizes that 
service connection for PTSD claims are handled in a specific 
matter.  Thus, separate notice pertaining to PTSD, including 
notification complying with the Veterans Claims Assistance Act 
(VCAA) must be sent.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter informing him 
about the information and evidence not of record 
that is necessary to substantiate a claim for 
service connection for PTSD; about the 
information and evidence that VA will seek to 
provide; and about the information and evidence 
he is expected to provide.

2.  Conduct any additional development deemed 
necessary in light of the Veteran's response to 
the VCAA letter and/or evidence obtained. 

3.  Readjudicate the claims on appeal in light 
of all of the evidence of record.  If any issue 
remains denied, the Veteran should be provided 
with a supplemental statement of the case, which 
addresses evidence added to the file since the 
April 2010 supplemental statement of the case, 
and afforded a reasonable period of time within 
which to respond thereto.  

	4.  Allow the Veteran's appointed representative 
(National Association for Black Veterans, Inc.) 
an opportunity to review the Veteran's file and 
to submit argument in support of the Veteran's 
claims, via a VA Form 646, Statement of 
Accredited Representative, or the equivalent 
thereof.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

